Title: To James Madison from John R. Livingston, 26 February 1802
From: Livingston, John R.
To: Madison, James


Sir
New York 26. Feby. 1802
In addition to my Letters laid before you by Messrs. Mitchel & VanNess I beg leave to communicate to you an extract of a Letter received a few days since from a most respectable source. This extract will shew that however just the American claim may be yet that little probability exists of their demands being complyed with by the french—and that even those affecting the late Treaty will share the fate of others unless our Government having the means in their own hands should at least keep them Stationary untill measures are taken to secure payment from the french Republic for those due to american Citizens. As this extract is from the Ministers Letter and as it may injure him in his present situation shd it be divulged I flatter myself that it will not be communicated.
[“]Paris Decr. 10. 1801. I arrived here in safety on the 3d. Instant and find myself overwhelmed with the business of claims and prizes, which I fear will proceed very heavily—as the fact is that the Current expences of the Government greatly exceed their Revenue, and tho’ in every conference I have had with the Minister they acknowledge the justness of our claims yet they do not appear to have formed any plan for the discharge of them. I would advise you to give no further Credit or engage in any way with this Government, for I fear that if any thing is got it will be a work of time & not probably without great Sacrifices. The Armament gone out will want much from America they carry out some money but not much.”
I am sorry sir to be thus troublesome but the business of the Nancy I consider not only as a great private concern but also in a National point of view a great public One and I trust you will not be displeased at my taking every possible measure to bring it to a favorable conclusion. I remain—With unfeigned respect Your Most Obd. Servant
John R Livingston
 

   RC (DLC).


   Letters not found.


   The armed merchant vessel Nancy, owned by John R. Livingston and Isaac Clason, was bound from Calcutta to New York in December 1800 with a cargo of sugar, pepper, and dry goods when it was seized by two French privateers after an exchange of shots. The ship and its cargo, valued together at $175,000, were carried into St. Martin and condemned that same month (Livingston and Clason to JM, 12 May 1801 [DNA: RG 76, France, French Spoliation Claims, folder N]; see also Mountflorence to JM, 7 June 1801, and JM to Pichon, 23 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:267, 464).


   John Robert Livingston was the brother of Robert R. Livingston.

